          Case 2:19-cv-02439-SVW-SK Document 54 Filed 10/22/19 Page 1 of 1 Page ID #:439

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.          2:19-cv-02439-SVW-SK                                                                     Date     October 22, 2019
 Title:            Chris Langer v. Westco Investment LLC et al

 Present: The Honorable             STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                           Paul M. Cruz                                                                   Anne Kielwasser
                            Deputy Clerk                                                              Court Reporter/Recorder


                  Attorneys Present for Plaintiff(s):                                            Attorneys Present for Defendants:
Raymond George Ballister, Jr.                                                  Morton Minikes

            1st                Day Court Trial                                           Day Jury Trial
                                                 st
      X     One day trial:      X     Begun (1 day);             Held & Continued;         X      Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
      Witnesses called, sworn and testified.             Exhibits Identified             Exhibits admitted.

      Plaintiff(s) rest.                                 Defendant(s) rest.
      Closing arguments made by                          plaintiff(s)                  defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                  Jury retires to deliberate.                                Jury resumes deliberations.
      Jury Verdict in favor of                           plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                       Polling waived.
      Filed Witness & Exhibit Lists                      Filed jury notes.             Filed jury instructions.
 ✔ Judgment by Court for both causes of action                                  ✔      plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                        plaintiff(s)                 defendant(s).
      Case submitted.                  Briefs to be filed by
      Motion to dismiss by                                                      is             granted.           denied.           submitted.
      Motion for mistrial by                                                    is             granted.           denied.           submitted.
      Motion for Judgment/Directed Verdict by                                   is             granted.           denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
      Case continued to                                                                    for further trial/further jury deliberation.
 ✔    Other: The Court orders plaintiff to submit a proposed judgment.


                                                                                                                               :          08
                                                                               Initials of Deputy Clerk                     PMC
cc:


CV-96 (10/08)                                                  CIVIL MINUTES - TRIAL                                                           Page 1 of 1
